      Case: 1:18-cr-00701-CAB Doc #: 23 Filed: 11/14/19 1 of 2. PageID #: 129



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 UNITED STATES OF AMERICA                          CASE NOS.: 1:18cr701

      Plaintiff                                    JUDGE CHRISTOPHER A. BOYKO

 v.                                                UNOPPOSED MOTION TO CONTINUE
                                                   SENTENCING HEARING
 ERIC WITHERSPOON

      Defendant




        Now comes the Defendant, Eric Witherspoon, by and through the undersigned counsel,

and respectfully requests that this Court continue the December 30, 2019 sentencing hearing to

January 10, 2020 at 10:30 a.m. All parties are available on this date. This request is made because

the undersigned is unavailable on the previously scheduled date due to holiday commitments.

The undersigned has spoken to the AUSA handling this matter and she has no objection to this

request. Counsel has also spoken to the probation officer assigned to Mr. Witherspoon’s PSR.

She has no objection to the continuance and is available on January 10th.

        For the foregoing reasons, Mr. Witherspoon respectfully requests that this Court continue

the December 30, 2019 sentencing hearing in this matter to January 10, 2020, at 10:30 a.m.

                                              Respectfully submitted,
                                              WILLIAM T. WHITAKER CO. LPA

                                              /s/Andrea Whitaker
                                              ANDREA WHITAKER #0074461
                                              54 E. Mill Street Suite 301
                                              Akron, Ohio 44308
                                              T: 330-762-0287
                                              F: 330-762-2669
                                              whitaker@whitakerlawlpa.com
      Case: 1:18-cr-00701-CAB Doc #: 23 Filed: 11/14/19 2 of 2. PageID #: 130




                                           /s/ Dominic J. Vitantonio
                                           Dominic J. Vitantonio (0052058)
                                           e-mail: dominic@advattys.com
                                           Argie, D'Amico & Vitantonio
                                           6449 Wilson Mills Road
                                           Mayfield Village, Ohio 44143
                                           Telephone: 440-449-3333
                                           Facsimile: 440-449-4031

                                           Attorneys for Defendant Witherspoon

                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was electronically filed this 14th day of

November 2019. Notice of this filing will be sent to all parties by operation of the Court’s

electronic filing system.



                                           /s/ Andrea Whitaker          _____
                                           Andrea Whitaker
